DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al (US 2008/0306022) in view of Xia et al (US 2011/0195927).
Miyamoto discloses a 0.3% solution of hyaluronic acid (HA) substituted with 3-aminopropyl cinnamate. See examples 1 and 2. The reference further suggests concentration ranges of 0.1% to 0.5% and 0.1% to 0.3%.  See paragraph [0072]. The reference further teaches the instillation of the product in the form of eye drops. See paragraph [0075].    
The reference is silent regarding the pH of the composition to be administered. It is further silent regarding a particular type of container or sterilization. 
Xia teaches the preparation of pharmaceutical composition comprising a polysaccharide, such as hyaluronic acid, for the treatment ophthalmic disorders. See paragraphs [0003], [0029] and [0035]. The reference teaches that a suitable pH for such a composition is about 5 to about 8. See paragraph [0066]. The reference further teaches packaging and sterilization. See paragraph [0085].     
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Miyamoto product by adjusting the pH to one suitable for the treatment of an ocular disorder, such as dry eye, with a reasonable expectation of success. The artisan would be motivated to carry out this method because it is expressly suggested in the art. It would be further obvious to sterilize the product and package it in a container suitable for applying the solution to the human eye. In the absence of unexpected results, it would be within the scope of the artisan to optimize the pH through routine experimentation. 
It is noted that the concentrations in Miyamoto are designated as being “by weight.” It is not clear if what is intended is weight/weight or weight/volume. If it is the former, 0.3% w/w may differ slightly from 0.3% w/v. Regardless, in the absence of unexpected results it would be .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8969319. Claim 12 is rejected over reference claim 4 further in view of Xia et al (US 2011/0195927). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 4 is drawn to a method of treating a corneal disorder, such as corneal xerosis, (defined by the disclosure as “dry eye”) by the administration of a 0.1% to 0.6% solution of HA derivatized with aminopropyl cinnamate.
The claims are silent regarding the pH of the solution. This is addressed by Xia, as set forth above.  
It would be obvious to select a human subject, administering the product with an appropriate pH to the eye and arrive at instant claims 4 and 10. It would be within the scope of the artisan to use known symptom assessment methods to determine appropriate treatment. 

Claims 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/922,452 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claim is drawn to a method for treating dry eye comprising administering a 0.3% w/v solution (pH of 5-6) comprising a hyaluronic acid having an aminoalkyl cinnamate covalently bonded thereto. The disclosure of a method using this product anticipates the instant product of claim 10. It would be obvious to sterilize and package the product for use in the method and arrive at the product of claims 11 and 12.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.









Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:00 am to 6:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623